Name: Commission Regulation (EEC) No 808/93 of 2 April 1993 on the supply of milk products as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 3 . 4. 93 Official Journal of the European Communities No L 82/5 COMMISSION REGULATION (EEC) No 808/93 of 2 April 1993 on the supply of milk products as food aid Whereas, notably for logistical reasons, certain supplies are not awarded within the first and second deadlines for submissions of tenders ; whereas, in order to avoid re ­ publication of the notice of invitation to tender, a third deadline for submission of tenders should be opened, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organi ­ zations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain recipients 3 796 tonnes of milk powder ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4), as amended by Regulation (EEC) No 790/91 0 ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs ; HAS ADOPTED THIS REGULATION : Article 1 Milk products shall be mobilized in the Community, as Community food aid, for supply to the recipients listed in the Annexes in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure. The successful tenderer is deemed to have noted and accepted all the general and specific conditions appli ­ cable. Any other condition or reservation included in his tender is deemed unwritten. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 April 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 370, 30 . 12. 1986, p. 1 . (2) OJ No L 174, 7. 7. 1990, p. 6. (3) OJ No L 136, 26. 5. 1987, p. 1 . (4) OJ No L 204, 25. 7. 1987, p. 1 . 0 OJ No L 81 , 28 . 3 . 1991 , p. 108 . No L 82/6 Official Journal of the European Communities 3. 4. 93 ANNEX I LOTS A, B, C, D and E 1 . Operation Nos (') : see Annex II 2. Programme : 1992 (lots A, B) and 1993 (lots C, D, E) 3 . Recipient (2) : Euronaid, PO Box 12, NL-2501 CA Den Haag, Nederland ; tel . (31-70)33 05 757 ; fax 36 41 701 ; telex 30960 euron nl 4. Representative of the recipient (8) : see OJ No C 103, 16 . 4. 1987 5. Place or countries of destination : see Annex II 6. Product to be mobilized : vitaminized skimmed-milk powder 7. Characteristics and quality of the goods (3) f) ( 10) : (see OJ No C 114, 29. 4. 1991 , p. 3 (under I.B.I )) 8 . Total quantity : 3 196 tonnes 9. Number of lots : five (see Annex II) 10 . Packaging and marking (') : 25 kg see OJ No C 114, 29. 4. 1991 , p. 4 (under I.A.2.3 and I.B.3) markings in English (Al to A3, A5, A6, C, El , E7), Portuguese (E 1 0 to E 1 2), French (B, D, E2 to E6, E8, E9) and Spanish (A4) supplementary markings on the packaging : see Annex II ; A6 : 'Expiry date 11 . Method of mobilization : the Community market manufacture of skimmed-milk powder, and the incorporation of vitamins, must be carried out after the award of the tender 1 2. Stage of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 10  30. 5. 1993 18 . Deadline for the supply :  19. Procedure for determining the costs of supply : invitation to tender 20. Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 19. 4. 1993 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 3 . 5. 1993 (b) period for making the goods available at the port of shipment : 24. 5  13. 6 . 1993 (c) deadline for the supply :  B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 17. 5. 1993 (b) period for making the goods available at the port of shipment : 7  27. 6 . 1993 (c) deadline for the supply :  22. Amount of tendering security : ECU 20 per tonne 23. Amount of delivery security : 10 % of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de l'aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, BÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi, B- 1 049 Bruxelles, telex : 22037 / 25670 AGREC B ; telefax : (32-2) 296 ¿0 05 / 295 01 32 / 296 10 97 / 295 01 30 / 296 33 04 25. Refund payable on application by the successful tenderer (4) : refund applicable 9. 4. 1 993, fixed by Commission Regulation (EEC) No 689/93 (OJ No L 73, 26. 3. 1993, p. 15) 3 . 4. 93 Official Journal of the European Communities No L 82/7 LOT F 1 . Operation No ('): 1542/92 2. Programme : 1992 3. Recipient (2) : Bolivia 4. Representative of the recipient : Ofinaal, Calle Carrasco 1323, Esq . Busch (Miraflores), La Paz. Jefe Ã rea Operaciones : Sra Rosario FrÃ ­as de Tapia (tel . 35 57 51 ) 5. Place or country of destination (*) : Bolivia 6. Product to be mobilized : vitaminized skimmed-milk powder 7. Characteristics and quality of the goods (J) : See OJ No C 114, 29. 4 . 1991 , p. 1 (I.B.I ) 8 . Total quantity : 600 tonnes 9 . Number of lots : one in three parts (F1 : 250 tonnes ; F2 : 250 tonnes ; F3 : 100 tonnes) 10. Packaging and marking : See OJ No C 114, 29 . 4. 1991 , p. 1 (I.B.2, I.A.2.3 , I.B.3) Markings in Spanish Supplementary markings : 'DISTRIBUCIÃ N GRATUITA' 11 . Method of mobilization : the Community market The skimmed-milk powder must be manufactured and the vitamins incorporated after the award of the tender 12. Stage of supply : free at destination 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing : Arica (6) Officinas responsables Ofinaal :  F1 : Carretera La Paz-Viacha, km 15, La Paz  F2 : Carretera Salida Oruro/La Paz 455, Zona Norte , Oruro  F3 : Carretera o Tiquipaya, Zona Trojes , Cochamba 17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 31 . 5  13 . 6. 1993 18 . Deadline for the supply : 27. 8 . 1993 19. Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 19. 4. 1993 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 3. 5 . 1993 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 14  27. 6 . 1993 (c) deadline for the supply : 10 . 9 . 1993 B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 17. 5. 1993 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 28 . 6  11 . 7 . 1993 (c) deadline for the supply : 24. 9 . 1 993 22. Amount of the tendering security : ECU 20 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi, B- 1 049 Brux ­ elles (telex 22037 AGREC B / 25670 AGREC B ; telefax : (32-2) 296 20 05 / 295 01 32 / 296 10 97 / 295 01 30 / 296 33 04) * 25. Refund payable on request by the successful tenderer (4) : refund applicable on 9. 4 . 1993, fixed by Commission Regulation (EEC) No 689/93 (OJ No L 73, 26 . 3 . 1993, p. 15) No L 82/8 Official Journal of the European Communities 3 . 4. 93 Notes : (') The operation number should be mentioned in all correspondence. (2) The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium- 134 and - 137 and iodine-131 levels. (4) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1.8 . 1987, p. 56), as last amended by Regula ­ tion (EEC) No 2226/89 (OJ No L 214, 25 . 7 . 1989 , p. 10), is applicable as regards the export refund and, where appropriate, the accession compensatory amounts. The date referred to in Article 2 of the said Regulation is that referred to in point 25 of this Annex. The amount of the refund shall be converted into national currency by applying the agricultural conver ­ sion rate applicable on the day of completion of the customs export formalities . The provisions of Articles 8 to 12 of Commission Regulation (EEC) No 3819/92 (OJ No L 387, 31 . 12. 1992, p. 17) shall not apply to this amount. 0 Commission delegation to be contacted by the successful tenderer : Peru : C. Manuel Gonzalez Olaechea, 247 San Isidro, Lima,  Tel. (51-14)415827. 0 The proof of payment of expenses 'planilla de gastos' arising at the port of Arica must be submitted with the payment application. Office for the payment of the 'planilla de gastos' : AADAA (AdministraciÃ ³n AutÃ ³noma de Almacenes Aduaneros), Casilla 5259 (Fax (02) 39 20 62  Tel. 35 99 21 up to 31 La Paz, Bolivia); AADAA (AdministraciÃ ³n AutÃ ³noma de Almalcenes Aduaneros), Casilla 1437 (Telex 22 10 43, Tel. 25 27 80 or 25 29 81 Arica, Chile). f) The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  health certificate,  veterinary certificate issued by an official entity stating that the product was processed with pasteu ­ rized milk, coming from healthy animals , processed under excellent sanitary conditions which are supervised by qualified technical personnel and that the area of production of raw milk had not regis ­ tered foot-and-mouth disease nor any other notifiable infectious/contagious disease during the 90 days prior to the processing. 0 The supplier should send a duplicate of the original invoice to : M. De Keyzer and Schiitz BV, Postbus 1438 , Blaak 16, NL-3000 BK Rotterdam. 0 Lots A, B, D, E : shipment to take place in 20-foot containers, condition FCL/FCL. The supplier shall be responsible for the cost of making the containers available in the stack position at the container terminal at the port of shipment. The recipient shall be responsible for all subsequent loading costs, including the cost of moving the containers from the container terminal . The provisions of Article 13 (2), second paragraph, of Regulation (EEC) No 2200/87 shall not apply. The successful tenderer has to submit to the recipient's agent a complete packing list of each container, specifying number of bags belonging to each shipping number as specified in the invitation to tender. The successful tenderer has to seal each container with a numbered loctainer, number of which to be provided to the beneficiary's forwarder. ( ,0) A6 : the successful tenderer shall give the beneficiaries' representative, at the time of delivery, a certificate in English stating that the milk powder does not contain any pork fat. 3 . 4. 93 Official Journal of the European Communities No L 82/9 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II Lote Parti Partie Ã Ã ±Ã Ã Ã ¯Ã ´Ã ± Lot Lot Lotto Partij Lote Cantidad total (en toneladas) TotalmÃ ¦ngde (i tons) Gesamtmenge (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale (en tonnes) QuantitÃ totale (in tonnellate) Totale hoeveelheid (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (i tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) AcciÃ ³n n0 Aktion nr. MaÃ nahme Nr. Ã Ã Ã ¬Ã Ã · Ã ±Ã Ã ¹Ã ¸. Operation No Action n0 Azione n. Maatregel nr. AcÃ §Ã £o n? Inscripciones complementarias Yderligere pÃ ¥skrifter ErgÃ ¤nzende Aufschriften , Ã £Ã Ã ¼ÃÃ »Ã ·Ã Ã Ã ¼Ã ±Ã Ã ¹Ã ºÃ ­Ã  Ã µÃ ½Ã ´Ã µÃ ¯Ã ¾Ã µÃ ¹Ã  Supplementary markings Marquage complÃ ©mentaire Iscrizioni supplementari Bijkomende vermeldingen InscriÃ §Ã µes complementares A 736 A1 : 136 1544/92 Ghana / CRS / 93 CRS 006 / Tema A2 : 60 1 546/92 Uganda / ICR / 93 ICR 002 / Kampala via Mombasa A3 : 450 1547/92 Zimbabwe / WVUK / 93WVB011 / Mazone River Refugee Camp via Beira A4 : 150 1548/92 Republica Dominicana / Caritas N / 93 CAN 002 / Santo Domingo AS : 60 1549/92 Lebanon / SPF / 93 SPF 001 / Beirut A6 : 180 1550/92 Pakistan / CRS / 93 CRS 007 / Karachi B 600 1545/92 Rwanda / Caritas B / 93 CAB 015 / Kigali via Dar Es Salaam C 240 38/93 Eritrea / Oxfam Bel / 93 OXB 003 / Massawa D 990 D1 : 30 37/93 Togo / SBLB / 93 BLB 003 / Sokode via LomÃ © D2 : 180 39/93 Burkina Faso / CRS / 93 CRS 013 / Bobo Dioulasso via Abidjan D3 : 450 40/93 Burkina Faso / CRS / 93 CRS 012 / Ouagadougou via Abidjan D4 : 15 41 /93 Benin / Prosalus / 93PRS001 / Zagnanado via Cotonou D5 : 30 42/93 Burkina Faso / Cinterad / 93 CIN 027 / Ouagadougou via Cotonou D6 : 15 43/93 Burkina Faso / FDHL / 93 FHL 002 / Ouahigouya via Abidjan D7 : 225 44/93 Burundi / Caritas B / 93 CAB 006 / Bujumbura via Dar Es Salaam D8 : 30 45/93 Comores / Caritas F / 93 CAF 005 / Moroni D9 : 15 46/93 Djibouti / Caritas B / 93 CAB 002 / Djibouti No L 82/10 Official Journal of the European Communities 3. 4. 93 Lote Parti Partie Ã Ã ±Ã Ã Ã ¯Ã ´Ã ± Lot Lot Lotto Partij Lote Cantidad total (en toneladas) TotalmÃ ¦ngde (i tons) Gesamtmenge (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale (en tonnes) QuantitÃ totale (in tonnellate) Totale hoeveelheid (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (i tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) AcciÃ ³n n0 Aktion nr. MaÃ nahme Nr. Ã Ã Ã ¬Ã Ã · Ã ±Ã Ã ¹Ã ¸. Operation No Action n ° Azione n. Maatregel nr. AcÃ §Ã £o n? Inscripciones complementarias Yderligere pÃ ¥skrifter ErgÃ ¤nzende Aufschriften Ã £Ã Ã ¼ÃÃ »Ã ·Ã Ã Ã ¼Ã ±Ã Ã ¹Ã ºÃ ­Ã  Ã µÃ ½Ã ´Ã µÃ ¯Ã ¾Ã µÃ ¹Ã  Supplementary markings Marquage complÃ ©mentaire Iscrizioni supplementari Bijkomende vermeldingen InscriÃ §Ã µes complementares E 630 El : 15 47/93 Ethiopia / Christian / 93CHA006 / Dire Dawa via Djibouti E2 : 30 49/93 Mali / Cinterad / 93CIN014 / Kayes via Cotonou E3 : 30 50/93 Mali / Cinterad / 93CIN013 / Tombouctou via Cotonou E4 : 15 51 /93 Mauritanie / Caritas F / 93 CAF 003 / Nouakchott E5 : 15 52/93 Niger / Cinterad / 93 CIN 021 / Diffa via Cotonou E6 : 15 53/93 Niger / Cinterad / 93 CIN 020 / Zinder via Cotonou E7 : 120 58/93 Sierra Leone / CRS / 93 CRS 004 / Freetown E8 : 150 60/93 Algerie / Caritas B / 93 CAB 013 / Alger via Oran E9 : 150 61 /93 Algerie / Oxfam Bel / 93 OXB 008 / Tindouf via Oran El 0:45 64/93 Brasil / CAM / 93 CAM 002 / Recife El 1 : 30 65/93 Brasil / PDF / 93 PDF 002 / Manaus El 2 : 15 124/93 Mozambique / FOS / 93 FOS 007 / Chimoio via Beira